CHIEF JUSTICE                                                                                    LISA MATZ
 CAROLYN WRIGHT                                                                            CLERK OF THE COURT
                                                                                               (214) 712-3450
JUSTICES                                                                                 theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                 GAYLE HUMPA
 DOUGLAS S. LANG                                                                         BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                          (214) 712-3434
 ROBERT M. FILLMORE                                                                    gayle.humpa@5th.txcourts.gov
 LANA MYERS                              Court of Appeals
 DAVID EVANS                                                                                    FACSIMILE
 DAVID LEWIS                      Fifth District of Texas at Dallas                           (214) 745-1083
 ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                               INTERNET
 BILL WHITEHILL                                 DALLAS, TEXAS 75202                  WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                  (214) 712-3400




                                                    June 2, 2015

       Senrick Shern Wilkerson
       #1885146
       Ramsey I Unit
       1100 F.M. 655 7 E-2-17T
       Rosharon, TX, 77583

       RE:      Court of Appeals Number:      05-15-00617-CV
                Trial Court Case Number:      DC-15-01662

       Style: Senrick Wilkerson
              v.
              Dallas Police Department


       Dear Mr. Wilkerson:

               We have received your letter dated May 25, 2015 in which you included documents that
       you requested this Court transmit to the district clerk. We have forwarded those documents to
       the district clerk as requested. Please be advised that in the future we will not be able to assist
       you with the transmission of documents to the district clerk. In the future, you must make other
       arrangements for the transmittal of any documents that you wish to file in the district court.

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court


       LM/bm